DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In light of applicant’s amendments to claims 1, 5, 17 & 19 along with the proposed examiner’s amendment, the pending claims 1, 3-9 & 11-21 are now in condition for allowance.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.

Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Toyomi Ohara on 04/15/2021.
Claims 1, 5 & 19 in the application are amended and read as follows: 



Claim 1: A negative electrode comprising:
a current collector; 
a first active material layer disposed on the current collector and including at least two different types of concave portions indented toward the current collector wherein the at least two types of concave portions includes a first type of concave portion and a second type of concave portion; 
a stress-relaxing portion disposed in the first type of concave portion and the second type of concave portion being present as a void; and 
a second active material layer disposed on the first active material layer and separated from the current collector 
wherein the stress-relaxing portion is a material, which comprises at least one of an aqueous polymer or an organic polymer, 
wherein the aqueous polymer includes at least one selected from the group consisting of 
poly(vinyl pyrrolidone), polyacrylamide, polyacrylic acid, poly(vinyl methyl ether), poly(propylene glycol), cellulose, and poly(N-isopropylmethacrylamide), and 
wherein the organic polymer includes at least one selected from the group consisting of polystyrene, poly(methyl methacrylate), polyethylene, polypropylene, polyvinyl alcohol, polyvinyl chloride, polyimide, polyamide, polyamide imide, polyvinylidene fluoride, polyvinylidene fluoride-co­hexafluoropropylene (PVDF-co-HFP), polyvinylidene fluoride-co-trichloroethylene, polybutyl acrylate, polyvinyl acetate, polyethylene-co-vinyl acetate, polyarylate, and a copolymer thereof, and 
wherein the first type of concave portion extends from a bottom surface of the second active material layer to a top surface of the current collector, and the second type of concave 
												Claim 5: The negative electrode of claim 1, wherein the stress-relaxing portion partially or entirely fills the inside of the first type of concave portion.	

Claim 19: A negative electrode comprising:								a current collector;										a first active material layer disposed on the current collector and including at least two different types of concave portions indented toward the current collector wherein the at least two types of concave portions includes a first type of concave portion and a second type of concave portion; 
a stress-relaxing portion disposed in the first type of concave portion and the second type of concave portion being present as a void; and 					         			a second active material layer disposed on the first active material layer and separated from the current collector, 
wherein the stress-relaxing portion is a material, which comprises at least one of an aqueous polymer or an organic polymer, and 
wherein the first type of concave portion extends from a bottom surface of the second active material layer to a top surface of the current collector, and the second type of concave portion extends from a bottom surface of the second active material layer to a top surface of the current collector.

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Hisamitsu (JP 2010238426 A), specifically does not fairly teach or suggest a negative electrode comprising a first active material layer disposed on a current collector and including at least two different types of concave portions indented toward the current collector wherein the at least two types of concave portions includes a first type of concave portion and a second type of concave portion such that the first type of concave portion includes a stress-relaxing portion including an aqueous or organic polymer and the second type of concave portion is present as a void.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727